DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al., U.S. 2018/0321356 A1, in view of Cella et al., U.S. 2020/0133257 A1, and further in view of Holz, U.S. 2018/0307241 A1.

1. A computer implemented method, comprising:
locating, using an unmanned vehicle (UV), an asset including a sensor device that is not mapped to the asset, (see Kulkarni, ¶ 337-40)(flying drones…may use directional antennas to pick up a direction of an asset. Via GPS information, the node may know its location. Based on multiple readings from a moving drone, the location of the asset may be determined);
recording, using the UV, a sensor identifier of the sensor device, (see Kulkarni, ¶ 86, 88, 181)(database 3200 may contain the unique identifiers and locations of devices of the system (such as reader nodes as sensor nodes and leaf nodes as asset nodes), status information from or about any of them, and information collected by or about them, including sensor information); and
registering the recorded sensor identifier of the sensor device with the asset to map the sensor device to the asset, (see Kulkarni, ¶ 55, 178-79)(The locations of points of interest (POIs) 4000 may be stored in a table, database or map, and a POI 4000 may be a reader node 2000 with a known location. POIs 4000 that are also reader nodes 2000 may communicate with other POIs 4000, with leaf nodes 1000, with sensors 6000, with reader nodes 2000, and with the cloud server 3000).
Kulkarni fails to disclose locating an asset with a sensor device that is not mapped, i.e. unmapped, to the located asset and registering the recorded sensor. However, Cella discloses that “The RFID tags may provide permanent information relevant to the lifetime of the unit or may also be re-flashed to update with at least a portion of new information. In many embodiments, the DAQ instruments 5002 disclosed herein may interrogate the one or more RFID chips to learn of the machine…”, (see Cella ¶ 537). Cella further discloses that “accessing new sensors or types of sensors, accessing data from multiple sensors, and the like. … Switching may involve activating a system to obtain additional data, such as moving a mobile system (such as a robotic or drone system), to a location where different or additional data is available”, (see Cella, ¶ 696). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Kulkarni and Cella.  The motivation would have been to combine prior art elements according to known methods to yield predictable results. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Kulkarni and Cella fail to disclose “mapping” per se. However “mapping” is a very broad term that can be interpreted, under the broadest reasonable interpretation, to include “accessing new sensors”. However, Holz further discloses “it may be determined whether any of the transformed candidate landmarks fall within a mapped false detection source region. If for example, each of the transformed candidate landmarks corresponds to an inlier or falls within a false detection source region, then the sample set may be selected to determine the pose estimate…In contrast to the example in FIG. 17A, aligned candidate landmarks 1702, 1706, 1710, 1718, 1724, and 1726 do not all correspond to a mapped landmark or fall within a false detection source region. In this example, candidate landmarks 1724 and 1726 come from an unmapped false detection source”, (see Holz, ¶ 128-29).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Kulkarni and Cella with Holz.  The motivation would have been to combine prior art elements according to known methods to yield predictable results. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
This motivation is applied to all claims below by reference.

2. The method of claim 1, further comprising:
receiving an asset identifier of the located asset, (see Kulkarni, ¶ 174)(a “leaf node,” a “leaf sense tag,” an “LST,” a “tag,” or a “leaf node device” throughout this disclosure and the claims are synonymous with one another and may encompass various forms of devices, tags (e.g., asset tags), sensor-enabled devices, sensors, or the like that may be disposed in various environments and that are managed according to the methods and systems disclosed herein, such as for asset location, data collection, data storage, asset tracking, or the like);
in response to querying an asset registry using the received asset identifier, determining the located asset, (see Kulkarni, ¶ 94, 96);
in response to querying a device registry using the recorded sensor identifier, determining the sensor device that is not mapped to the asset; and generating an association between the determined asset and the determined sensor device, (see Kulkarni, ¶ 55, 178-79)(The locations of points of interest (POIs) 4000 may be stored in a table, database or map, and a POI 4000 may be a reader node 2000 with a known location. POIs 4000 that are also reader nodes 2000 may communicate with other POIs 4000, with leaf nodes 1000, with sensors 6000, with reader nodes 2000, and with the cloud server 3000).

3. The method of claim 1, further comprising:
detecting, using the UV, the sensor device included in the asset based on a Radio Frequency Identification (RFID) tag of the sensor device, (see Kulkarni, ¶ 14);
recording, using the UV, a device location of the detected sensor device based on determining a location of the UV, (see Kulkarni, ¶ 337-40);
determining, based on the recorded device location, that the detected sensor device is in proximity of the located asset, (see Kulkarni, ¶ 175, 189); and
linking the detected sensor device to the located asset in a storage system, (see Kulkarni, ¶ 55, 178-79)(The locations of points of interest (POIs) 4000 may be stored in a table, database or map, and a POI 4000 may be a reader node 2000 with a known location. POIs 4000 that are also reader nodes 2000 may communicate with other POIs 4000, with leaf nodes 1000, with sensors 6000, with reader nodes 2000, and with the cloud server 3000).

4. The method of claim 1, further comprising:
identifying the located asset in an asset registry; and generating a device pointer in the asset registry to map the identified asset to the sensor device, (see Kulkarni, ¶ 55, 178-79)(The locations of points of interest (POIs) 4000 may be stored in a table, database or map, and a POI 4000 may be a reader node 2000 with a known location. POIs 4000 that are also reader nodes 2000 may communicate with other POIs 4000, with leaf nodes 1000, with sensors 6000, with reader nodes 2000, and with the cloud server 3000). 

5. The method of claim 1, further comprising:
determining, using the sensor identifier, the sensor device in a device registry; and generating an asset pointer in the device registry to map the determined sensor device to the located asset, (see Kulkarni, ¶ 55, 178-79)(The locations of points of interest (POIs) 4000 may be stored in a table, database or map, and a POI 4000 may be a reader node 2000 with a known location. POIs 4000 that are also reader nodes 2000 may communicate with other POIs 4000, with leaf nodes 1000, with sensors 6000, with reader nodes 2000, and with the cloud server 3000).

6. The method of claim 1, further comprising:
recording, using the UV, an image of the sensor device included in the located asset; and verifying, using the recorded image of the sensor device, a mapping of the sensor device to the located asset, (see Kulkarni, ¶ 451-52).

7. The method of claim 1, further comprising:
communicating, using the UV, with a respective RFID tag of a plurality of sensor devices located in proximity of the located asset, (see Kulkarni, ¶ 114);
recording, using the UV, each sensor identifier embedded in the respective RFID tag of the plurality of sensor devices, (see Kulkarni, ¶ 55, 178-79);
identifying, using each recorded sensor identifier, the plurality of sensor devices registered in a device registry, (see Kulkarni, ¶ 409); and
mapping the identified plurality of sensor devices to the located asset based on location proximity, (see Kulkarni, ¶ 118, 176, 178).

As per claims 8-20, these claims contain the same or similar features as claims 1-7 rejected above, and therefore the above rejections are incorporated against the remaining claims herein by reference.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285. The examiner can normally be reached weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL S GLASS/Primary Examiner, Art Unit 3627